DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 05/26/2021. Claims 1-2, 4, 9, 12, 18 and 20 are amended. Claims 3, 6, 10-11, 15 and 19 are cancelled. Claims 21-26 are new. Claims 1-2, 4-5, 7-9, 12-14, 16-18 and 20-26 are currently pending. 
The objection to claim 20 has been withdrawn due to applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/26/2021, with respect to the rejection(s) of claim(s) 1-6, 9, 11-15, 18 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Horeman; claims 7 and 16 under 35 U.S.C. 103 as being unpatentable over Horeman in view of Chekan; claims 8 and 17 under 35 U.S.C. 103 as being unpatentable over Horeman in view of Daley; and claims 10 and 19 under 35 U.S.C. 103 as being unpatentable over Horeman in view of Lewandowski, have been fully considered but are not persuasive, in combination with the amendments to the claims. The rejection has been modified, necessitated by the amendments to the claims.
	Applicant argues 1) it is not apparent melt source 48 from melt clamp 40 forms a narrow section or otherwise causes receiving area 46 to be narrowed, since Horeman does not specify structural features of melt source 48; 2) a person of ordinary skill would not be motivated to combine Horeman and Chekan since they relate to different phases of treatment of a fistula and are therefore non-analogous; and 3) one of ordinary skill would not be motivated to combine Horeman and Daley since the use and requirements of setons and suture-staples differs considerably.

	With respect to applicant’s second argument, it is respectfully submitted both Horeman and Chekan disclose devices used for the treatment of a fistula, and Chekan further discloses the use of a treatment agent to further promote and improve tissue healing around the fistula opening and in the fistula tract (at least para. [0002] of Chekan). One of ordinary skill would’ve understood tissue healing to be beneficial for both devices for the treatment of a fistula, and therefore Chekan would constitute analogous art. Since Chekan teaches dispensing a medical fluid at a target site in a patient (paras. [0035]-[0036] of Chekan), one of ordinary skill would’ve understood the combination of Horeman and Chekan would further teach release of the medication as discussed below to promote healing, as taught in Chekan.
	With respect to applicant’s third argument, it is respectfully submitted the devices of Horeman and Daley both relate to wound/tissue closure by providing a locking structure to form a loop when closing a wound for a procedure; therefore, one of ordinary skill would’ve understood the devices of Horeman and Daley to be considered analogous art and the device of Horeman to be modified as discussed below, since both devices are related to tissue closure and would be beneficial for the treatment of a fistula as discussed below.
	Accordingly, applicant’s arguments are not persuasive and the claims stand rejected.
Applicant’s arguments with respect to new claim(s) 21-26 have been fully considered, and as discussed below, new claims 21-26 are rejected as discussed below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claims 7, 12 and 16 are objected to because of the following informalities:  
In claims 7 and 16, the phrase “wherein the hollow wire further comprises of a plurality of lateral holes” should read “wherein the hollow wire further comprises a plurality of lateral holes”.  
In claim 12, line 4, the phrase “with both first and second ends” should read “with both the first and second ends” or similar language to properly refer to the first and second end of the hollow wire previously introduced. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 9, 12-14, 18, 20, 22 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horeman (US 2015/0250460 A1) (previously of record).
	Regarding claim 1, Horeman discloses (paras. [0053]-[0064]; figs. 1-3a) a device  for treatment of anal fistula (Figure 2a; 1), the device comprising: 
	a hollow wire (Figure 2a; 2) comprising a first end (Figure 2a; 4) and a second end opposite to the first end (Figure 2a; 6), the hollow wire is operable to be received by a fistula track with both the first and second ends projecting out of the fistula track (Figure 1; 34); 
	an insert operable to be partially inserted into the first end of the hollow wire and project out of the first end (Figure 2a; 21); and 
	an applicator (40, fig. 3) operable to be removably arranged on the second end of the hollow wire when the hollow wire is placed in the fistula track (channel of applicator may be arranged on the wire to place wire in channel, fig. 3a);
	wherein the applicator (Figure 3; 40) is capable of being held for enabling the projected out insert to be inserted into the second end for detachably coupling the first and second ends to form a when insert is received in channel, as wire is placed into channel 46 and moved towards insert, insert is inserted in the second end for detachably coupling the first and second ends);
	wherein the applicator comprises a channel that is operable to removably receive the second end of the hollow wire therein (Figure 3; 46), the channel further comprising:
	a narrow section (Figure 3a; 48); and 
	a broad section extending from the narrow section (Figure 3A; 46); 
	wherein at least a portion of the applicator is openable (Figure 3a; 42, 44), and wherein the second end of the hollow wire is capable of being snugly received by the narrow section and freely received by the broad section (second end may be snugly fitted in narrow section as it is moved towards the insert) when the openable portion is held closed (melt clamp 40 closed to connect wire ends and connecting body 13, para. [0063]; fig. 3a).
	Regarding claim 2, Horeman discloses the device of claim 1. Horeman further discloses wherein the applicator comprises a planar portion operable to be held (Figure 3; 45), and an elongated tab coupled to an edge of the planar portion (Figure 3; 42), the elongated tab comprises the channel running along a length of the elongated tab (Figure 3; 46).
	Regarding claim 4, Horeman discloses the device of claim 1. Horeman further discloses wherein the second end in the broad section is operable to receive the projected out insert to allow the second end to expand sideways (given the insert is placed into channel 46, insert is capable of being inserted in broad section of channel 46 given the limitation is functional; second end is capable of expanding sideways within broad section depending on the force and angle at which the second end is pressed against the insert).
	Regarding claim 5, Horeman discloses the device of claim 4. Horeman further discloses wherein the broad section is capable of supporting the second end to prevent buckling of the second end during channel 46 of broad section is capable of preventing buckling from side to side given the channel).
	Regarding claim 9, Horeman discloses the device of claim 1. Horeman further discloses wherein at least one of: the hollow wire is made of silicone or polyurethane; the insert is made of a material selected from a group consisting of polyurethane ([¶ 0054], connecting body 13 including thickening 21 made from polyurethane), thermoplastic and any combination thereof; and the applicator is made of a material selected from a group consisting of plastic, fiber-reinforced plastic, thermoplastic and any combination.
	Regarding claim 22, Horeman discloses the device of claim 1. Horeman further discloses wherein an outer diameter of the insert is smaller than the inner diameter of the hollow wire (outer surface 20 and 28 of engaging pieces 18 and 26 of connecting piece 13 shaped in complementary manner to inner diameter of hollow wire, such that one of ordinary skill would’ve understood the outer surfaces/diameter of engaging pieces to be smaller than inner diameter of tube 10 to fit within tube 10, para. [0054]; fig. 2a).
	Regarding claim 24, Horeman discloses the device of claim 1. Horeman further discloses wherein the openable portion of the applicator is connected to a resilient portion (spring element 56, para. [0061]; fig. 3) urging the openable portion to an open state (spring element 56 forces arms 43, 45 away from each other to an open state, para. [0061]).
	Regarding claim 25, Horeman discloses the device of claim 1. Horeman further discloses wherein the openable portion of the applicator is formed to press on the second end of the hollow wire when the openable portion is held closed (melt clamp 40 including receiving region 46 closes on wire ends 4, 6 and connecting body 13 to connect the structures, para. [0063]; figs. 3-3a).
	Regarding claim 26, Horeman discloses the device of claim 1. Horeman further discloses wherein the applicator is provided with a mark indicating a use orientation (optical indicator 52 indicates various stages of operation, para. [0063]).



	Regarding claim 12, Horeman discloses (paras. [0053]-[0064]; figs. 1-3a) a device for treatment of anal fistula (Figure 2a; 1), the device comprising: 
	a hollow wire (Figure 2a; 2) comprising a first end (Figure 2a; 4) and a second end opposite the first end (Figure 2a; 6), the hollow wire is operable to be received by a fistula track with both the first and second ends projecting out of the fistula track (Figure 1; 34); 
	an insert operable to be partially inserted into the first end of the hollow wire and project out of the first end (Figure 2a; 21); and 
	an applicator (Figure 3; 40) which is capable of being removably arranged on the second end of the hollow wire when the hollow wire is placed in the fistula track (channel of applicator may be arranged on the wire to place wire in channel) and comprising: 
		a planar portion operable to be held (Figure 3; 45), and 
		an elongated tab coupled to an edge of the planar portion (Figure 3; 42), the elongated tab comprises a channel running along a length of the elongated tab (Figure 3; 46), wherein the channel is capable of removably receiving the second end of the hollow wire therein (channel receives wire ends, para. [0063]; fig. 3a); and 
		wherein the hollow channel comprises: 
			a narrow section (Figure 3a; 48), and 
			a broad section extending from the narrow section (Figure 3A; 46), 
second end may be snugly fitted in narrow section as it is moved towards the insert); and 
	wherein the applicator is operable to be held for enabling the projected out insert to be inserted into the second end for detachably coupling the first and second ends to form a closed loop around the fistula track (Figure 3a; when insert is received in channel, as wire is placed into channel 46 and moved towards insert, insert is inserted in the second end for detachably coupling the first and second ends).
	wherein the second end in the broad section is operable to receive the projected out insert to allow the second end to expand sideways (given the insert is placed into channel 46 given the limitation is functional, insert is capable of being inserted in broad section of channel 46; second end is capable of expanding sideways within broad section depending on the force an angle at which the second end is pressed against the insert).
	Regarding claim 13, Horeman discloses the device of claim 12. Horeman further discloses wherein the second end in the broad section is operable to receive the projected out insert to allow the second end to expand sideways (given the insert is placed into channel 46, insert is capable of being inserted in broad section of channel 46; second end is capable of expanding sideways within broad section depending on the force an angle at which the second end is pressed against the insert).
	Regarding claim 14, Horeman discloses the device of claim 13. Horeman further discloses wherein the broad section is capable of supporting the second end to prevent buckling of the second end during the sideways expansion with the insertion of the projected out insert (Figure 3A; channel 46 of broad section is capable of preventing buckling from side to side given the channel).
	Regarding claim 18, Horeman discloses the device of claim 12. Horeman further discloses wherein at least one of: the hollow wire is made of silicone or polyurethane ([¶ 0054], connecting body 13 including thickening 21 made from polyurethane); the insert is made of a material selected from a 
	Regarding claim 20, Horeman discloses the device of claim 12. Horeman further discloses wherein at least a portion of the applicator is openable and configured to function as an openable gripper (Figure 3a; 42, 44).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Horeman in view of Chekan (US 2011/0282373 A1) (previously of record).
	Regarding claims 7 and 16, Horeman discloses the device of claims 1 and 12.
	However, Horeman fails to disclose wherein the hollow wire further comprises a plurality of lateral holes for containing and releasing medication from therein.
	Chekan teaches a device for treatment of anal fistula, comprising a hollow wire (Figure 2; 110), wherein the hollow wire further comprises a plurality of lateral holes (Figure 2; 117) containing and releasing medication therein (Figure 3; 52).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the hollow wire of Horeman include lateral holes therein as taught in Chekan to allow the device to administer medication to accelerate tissue healing or promote tissue regeneration (Chekan; [¶ 0035]).
Claims 8, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Horeman in view of Daley (US 5902319) (previously of record).
	Regarding claims 8 and 17, Horeman discloses the device of claim 1 and 12.
	However, Horeman fails to disclose wherein the insert comprises sharp ends and a plurality of protrusions along a length of the insert.
	Daley teaches a wire structure (Figure 1A; 10) including an insert (Figure 6A; 16) operable to be inserted into an end of the wire, wherein the insert includes a sharp end and a plurality of protrusions along a length of the insert (Figure 6A; 16 sides of the arrowhead structure may be interpreted as protrusions).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the insert of Horeman include sharp ends and a plurality of protrusions along a length of the insert as taught in Chekan to form a secure lock between the insert to the wire ends (Chekan; Column 5, Lines 8-21) before the insert is deformed.
	Regarding claim 21, Horeman discloses the device of claim 1. 
	However, Horeman fails to disclose wherein the insert comprises arrowheads along a length of the insert.
	Daley teaches (col. 5 line 55-col. 6 line 7; figs. 5-6b), in the same field of endeavor, a wire structure (30; fig. 5) including an insert (arrow head 36, fig. 5) operable to be inserted into the wire structure (arrow head 36 inserted into retainer 44, col. 5 line 55, col. 6 line 7), wherein the insert comprises arrowheads along a length of the insert (arrow heads 36 at each end, fig. 5), for the purpose of forming a secure lock between the insert and the wire ends before the insert is deformed to form a closed structure around the tissue being closed (col. 5 line 55-col. 6 line 7).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the insert of Horeman include arrowheads along a length of the insert as taught in Chekan to form a secure lock between the insert and the wire ends before the insert is deformed to form a closed structure around the tissue being closed.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Horeman in view of Deal (US 2008/0051831 A1).
	Regarding claim 23, Horeman discloses the device of claim 1. 
	However, Horeman fails to disclose further comprising a guide wire coupled to the second end of the hollow wire.
	Deal teaches (paras. [0050]-[0051]; figs. 1-2), in the same field of endeavor, a device for occluding a fistula including a second end of a wire (medical device 10 includes coupling structure 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Horeman’s device to include a guide wire, as taught by Deal, in order to provide the device with a structure to be pulled into the fistula tract by pulling on the wire guide during deployment of the device.Haddsaf
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0071548 A1 to Yeh, disclosing a tissue repair system including protrusions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771        

/DIANE D YABUT/Primary Examiner, Art Unit 3771